Manulife Financial Corporation Earnings to Fixed Charges Ratios For John Hancock Life Insurance Company SignatureNotesSM Guaranteed by Manulife Financial Corporation As at June 30, 2009 This updated calculation of the earnings to fixed charges ratios is furnished as an exhibit to the unaudited comparative interim consolidated financial statements of Manulife Financial Corporation for the quarter ended June 30, 2009, in accordance with the requirements of the United States Securities and Exchange Commission (“SEC”) relating to the Registration Statement (Form F-3 No. 333-155649) dated December 17, 2008 filed with the SEC in conjunction with the SignatureNotesSMProgram established by John Hancock Life Insurance Company and guaranteed by Manulife Financial Corporation. CHANGES IN ACCOUNTING POLICY In June 2003, the Canadian Institute of Chartered Accountants (“CICA”) issued Accounting
